Name: Commission Regulation (EEC) No 3637/88 of 22 November 1988 concerning the stopping of fishing for cod by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 No L 317/10 Official Journal of the European Communities 24. 11 . 88 COMMISSION REGULATION (EEC) No 3637/88 of 22 November 1988 concerning the stopping of fishing for cod by vessels flying the flag of Germany from 18 November 1988 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2) and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 3978/87 of 15 December 1987 allocating, for 1988, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen (3), as last amended by Regulation (EEC) No 3470/88 (4), provides for cod quotas for 1988 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member States are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES divisions I, II (Norwegian waters north of 62 ° N) by vessels flying the flag of Germany or registered in Germany have reached to quota allocated for 1988 ; whereas Germany has prohibited fishing for this stock as HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES divisions I, II (Norwegian waters north of 62 ° N) by vessels flying the flag of Germany or registered in Germany are deemed to have exhausted the quota allocated to Germany for 1988 . Fishing for cod in the waters of ICES divisions I, II (Norwegian waters north of 62 ° N) by vessels flying the flag of Germany or registered in Germany is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the above ­ mentioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 18 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. T Done at Brussels, 22 November 1988 . For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission (&gt;) OJ No L 207, 29. 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 375, 31 . 12. 1987, p. 35. n OT No L 305, 10 . 11 . 1988, p. 8 .